Citation Nr: 1110127	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-04 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an asbestos-related lung disability, to include lung cancer and chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran's active military service extended from October 1960 to October 1964.  The Veteran had additional service with the US Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2004 and April 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York City.  

In April 2009, a hearing was held before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  Asbestos exposure during service is likely; however, the preponderance of the medical evidence shows that a current lung disability, to include lung cancer and COPD, is not related to any asbestos exposure which may have occurred during military service.

2.  Hearing loss did not manifest during service or within one year of separation, and is not related to military service, including in-service noise exposure.

3.  Tinnitus did not manifest during service and is not related to military service, including in-service noise exposure.



CONCLUSIONS OF LAW

1.  An asbestos-related lung disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303 (2010).

2.  A bilateral hearing loss disability was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  A tinnitus disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

Here, the VCAA duty to notify was satisfied in letters sent to the Veteran in April 2004 and May 2004, prior to the initial AOJ decision in this matter.  These letters fully addressed all notice elements and informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  A letter sent in March 2006 provided notice that included the type of evidence necessary to establish disability ratings or effective dates for the claimed disabilities under consideration, pursuant to the recent holding in the Dingess decision.  The claims were thereafter readjudicated by way of a December 2006 Statement of the Case.  The notice discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence which had been obtained in support of the appeal.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence associated with the claims file consists of the Veteran's service treatment records, VA and private medical records, and records associated with a disability claim filed with Social Security Administration (SSA).  There is no indication of outstanding medical records to be obtained.  The Veteran was also afforded VA examinations.  The Board finds that the VA examination reports are adequate for evaluation purposes because the examiners conducted clinical examinations, reviewed the medical history, provided opinions with a rationale and described the disabilities in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the duty to assist has been met.

This claim was previously before the Board and was remanded in June 2009 for additional development.  The June 2009 remand directives instructed the RO to send the Veteran another asbestos exposure questionnaire; obtain additional records related to his lung cancer and private asbestos litigation; and provide him with a VA Compensation and Pension (C&P) examination for his hearing loss and tinnitus.  After reviewing the claim file, the Board finds that there has been substantial compliance with all of the development items included in the remand.  Therefore, appellate review may commence.


Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection can also be established for a chronic disease, including sensorineural hearing loss, first shown to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2010).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. 155, 159 (1993).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Lung Disorder

The Veteran's contends service connection is warranted for a lung disability.  He asserts that he was exposed to asbestos during active service aboard the U.S.S. Oriskany (CVA-34) from November 1961 to October 1964.  The Board acknowledges that asbestos was used in the construction of naval vessels during this period of time.  

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

The Veteran's service treatment records do not show respiratory complaints or clinical treatment for a chronic lung disorder.  Chest x-rays taken during examinations in May 1962 and May 1963 were negative.  His September 1964 separation examination report is negative for a lung disability.  

Post-service private medical evidence shows that the Veteran was diagnosed with lung cancer, adenocarcinoma, in May 1995, and required surgical treatment with a wedge resection of the lower left lung lobe.  None of these medical documents indicate an etiology for the lung cancer.  An April 1995 cytopathology report indicates a history of smoking as the significant clinical history for the Veteran's left lower lobe nodule.  The cytopathologic diagnosis was that suspicious cells were present.  There were also papillary and glandular fragments with scattered single cells as well as some stroma.  A differential diagnosis was well differentiated papillary carcinoma.

In support of his claim, the Veteran has submitted a newspaper article dated in February 2004, which indicates that the decommissioned USS Oriskany was to undergo an environmental cleanup in preparation for sinking.  The article indicates that fuels, oils, asbestos, and other hazardous materials were to be removed from the vessel.  The Veteran has also submitted legal records indicating that he received settlement payments as a result of private asbestos litigation.  Included with the legal records is a copy of a Navy Product Identification Affidavit that was submitted as part of his private asbestos litigation.  The affidavit shows that he served aboard the USS Oriskany in February 1961 during active service, as well as various United States ships between July 1967 and June 1981 during reserve military service.

Also of record is a letter dated in September 2004 from a DAV medical consultant who indicated review of the Veteran's claims file.  The consultant noted that the Veteran served aboard the USS Oriskany from November 1961 to October 1964 and was exposed on a daily basis to hazardous materials such as asbestos, fuels, and oil spills.  The consultant noted further that the ship was decommissioned in 2004 and underwent a $2.8 million environmental cleanup in preparation for sinking.  He also noted that the Veteran developed lung cancer and is now status post lung resection.  The consultant opined that the pathogenesis of the Veteran's lung cancer is undoubtedly the hazardous materials to which he was exposed while serving on board the USS Oriskany.  A clinical rationale was not provided.

In a letter received at VA in June 2006, another private physician, Dr. J. B. wrote that he performed a comprehensive physical examination of the Veteran in June 1997.  He attached copies of pulmonary function tests and roentographic reports.  Dr. J. B. stated that a medical history was taken and the Veteran's sea service records documented his crew member status aboard merchant vessels.  He opined that the results of the physical examination, health history, sea service history, and the testing lead to the diagnosis of pleural disease which is a direct result of shipyard exposure to asbestos fibers.  A clinical rationale was not provided.  

The Veteran was afforded a VA examination in August 2006.  The claims file was reviewed, as were additional electronic VA records.  The examiner noted that the Veteran had a documented medical diagnosis of status post lobectomy and wedge resection to the left lobe in 1995 secondary to carcinoma of the lungs.  The examiner further noted the circumstances of the Veteran's service, including the fact that the ship the Veteran served on was lined with asbestos.  Following a detailed physical examination, the examiner provided diagnoses of lung carcinoma status post lobectomy and wedge resection and COPD.  The examiner opined that although there is documentation of asbestos exposure in the service, there is no clinical documentation of asbestosis in the lung.  He explained that the statement from Dr. J. B. regarding an examination performed in June 1997 does not confirm clinical evidence of asbestosis and a presumed diagnosis of "pleural disease" cannot automatically be attributed to asbestosis in the face of documented lung cancer diagnosed two years previously.  The examiner stated further that one cannot conclude that this Veteran's COPD and lung cancer are related to his exposure to asbestos since there is no evidence that the Veteran had any clinical diagnosis of asbestosis.

In May 2007, another VA examiner reviewed the Veteran's claims file and electronic records to render an opinion regarding the claimed lung disability.  This examiner also briefly discussed the April 1995 cytology report and the prior medical opinions offered by the 2006 VA examiner and Dr. J. B.  The examiner noted that there were several facts to be considered in this case.  First, there is documentation that the Veteran was exposed to asbestos which is confirmed in the service treatment records.  Second, the Veteran has a longtime history of smoking.  Third, asbestos accelerates lung cancer in long-term smokers; it does not cause it.  Fourth, the latency period from exposure to asbestos is 20 years or more, which the Veteran has.  Fifth and finally, the definitive diagnosis of asbestosis can only be made with positive findings of asbestos fibers in the lung, and x-rays usually show fibrotic disease in the lungs and pleural spaces.  The examiner then offered the following opinion,

Considering all the facts laid out above, there is still no definitive diagnosis of asbestosis either in the pathology report or on x-ray though the Veteran was exposed to asbestos in the service.  The Veteran does have confirmed COPD which is a direct result of long history of smoking and the pathology report and all available medical records do not support a diagnosis of asbestosis at this time.

In July 2007, the Veteran's SSA file was received by VA.  The information in the file reveals that the Veteran was found disabled by SSA due to a primary diagnosis of lobectomy due to lung cancer.  The SSA file includes a large volume of medical evidence of record including pathology and radiology reports, including computed tomography (CT) scans of the Veteran's chest, thorax, and abdomen taken in April 1995, May 1995, August 1996, February 1997, March 1998, May 1999, and September 2002.  There is also a report from a February 1997 chest x-ray.  None of the CT reports and x-rays shows a diagnosis of asbestosis.  

In August 2007, Dr. R. F., a private physician, submitted records from his May 2007 radiological consultation of the Veteran, which consisted of a positron emission tomography (PET)/CT of a lung pulmonary nodule.  Dr. R. F. also provided a medical opinion written upon a prescription note pad, which stated that the Veteran has a history of lung cancer resected left lobe and right lobe remaining reveals cancer and granuloma which may represent prior asbestos exposure.  

Another VA medical opinion was provided in October 2007.  The VA examiner's report noted that a clinical examination was not indicated.  The claims file, all available medical records, and prior VA examination reports had been reviewed.  The examiner noted that additional evidence had been received, including the report of a PET/CT of the lung which was performed in May 2007 by Dr. R. F.  This report showed that a right upper lobe mass had either completely resolved or nearly completely resolved with only a possible residual 3 mm nodule, which suggests an inflammatory lesion that is resolving.  The report also revealed that there is no evidence of metastatic disease and there are multiple granulomas.  The examiner then opined that there is nothing in the May 2007 report which would change the opinion that the Veteran's lung cancer and/or COPD was not caused by his exposure to asbestos while he served in the Navy.  The examiner further noted that there is no clinical evidence of any asbestos-related disease.  The findings on the May 2007 PET scan verify the fact that the Veteran has undergone surgery for lung cancer and there is no evidence of metastatic disease.  The multiple granulomas are not related to asbestos exposure.

The Veteran presented testimony at a hearing held in April 2009.  He testified that during military service, he was a radar equipment foreman who was attached to the USS Oriskany (CVA-34).  He stated that he was diagnosed with lung cancer in May 1995 and had to have his lung resected.  He reported that he has received settlements for his exposure to asbestos during military service.  He also reported that the ship he served on was laden with asbestos, which had to be removed before it was sunk off the coast of Norfolk a number of years ago.  He noted that after active service, he served in the Reserves for the next 16 years on ships that were also laden with asbestos.

In a letter sent to the Veteran in October 2009, he was requested to provide specific information with respect to his assertions of asbestos exposure, to include an account of his employment history before and after service.  In an October 2009 statement, the Veteran responded that he had been exposed to asbestos while stationed aboard the USS Oriskany for three years and two months.  He noted that he served as an operations specialist and for 3 months was ordered to inspect the ship from forecastle to stern and decks.  He indicated that after service he was employed as the owner of two businesses in sites that were "asbestos-free."  He indicated that this employment lasted 17 years in total.  He was not forthcoming regarding the specific nature or type of businesses these were, or whether there were other risk factors related to his claimed lung cancer.  He denied employment prior to military service.  

The claims file also contains private medical records from the New York University and Dr. R. F., Dr. S. G., and Dr. B. C., all of whom have been involved in the Veteran's care.  These records reflect treatment for the lung cancer, including the initial surgery in May 1995, and various other health concerns.  The treatment records from Dr. R. F. include a February 2010 statement of essential findings that includes a finding of partial left lobectomy of suspected asbestos etiology.

Based upon the Veteran's service aboard U.S. Naval ships and his recent testimony, the Board concedes that exposure to asbestos during service was certainly likely.  The medical evidence of record also establishes that the Veteran is status post a lobectomy and wedge resection of the lower left lobe secondary to carcinoma.  He has also been diagnosed with COPD.  Even assuming, however, that the Veteran was exposed to asbestos during service; the preponderance of the evidence is against finding that the Veteran's current lung disability was caused by asbestos exposure, nor does it otherwise support a finding that a causal relationship exists between the Veteran's current lung disability and any aspect of his military service.  Asbestos exposure, in and of itself, is not sufficient to warrant VA disability compensation.  

The Board finds that the VA examiners' opinions are entitled to great probative weight against a finding of causal nexus in this case, as they were based on a physical examination of the Veteran, a review of the Veteran's service records and voluminous medical records contained in the claims folder, and the opinions were all supported by detailed rationales.  It has been held that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board also affords the VA medical opinions greater probative weight than the private opinions provided by the DAV medical consultant, Dr. J. B., and Dr. R. F. because these physicians offered conclusory opinions that were not supported with any clinical rationale or discussion.  

The Board points out that while Dr. J. B.'s July 2006 diagnosis of 'pleural disease that is a direct result of shipyard exposure to asbestos fibers' seems to support the Veteran's contentions, Dr. J. B. opinion specifically refers to the Veteran's 'crew member status aboard merchant vessels,' not his active military service, as the cause of his lung disorder.  This opinion is lacking in specificity and also is not supported with any clinical rationale or explanation, thereby rendering it of little probative value.  Dr. R. F. noted in his August 2007 opinion that the Veteran's history of lung cancer resected left lobe and right lobe remaining, reveals cancer and granuloma which "may" represent prior asbestos exposure.  In his February 2010 statement of essential findings, he noted a partial left lobectomy of "suspected" asbestos etiology.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  For these reasons, the opinions provided by Dr. J. B. and Dr. R. F. are of little probative value.  

There otherwise is no medical evidence or opinion in the record to support a nexus between the Veteran's current lung disability and his military service.  The only evidence in support of the claim is the Veteran's lay opinion on an etiological relationship between his lung disability and his asbestos exposure in service.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the Veteran is not considered competent to identify or diagnosis lung cancer or COPD.  He is also not competent to provide a medical opinion as to the etiology of his current lung disabilities, the symptoms of which were first manifested many years after service.  Moreover, even if he were competent to provide such an opinion, his lay opinion is outweighed by the VA examiners' medical opinions which were based on an examination, a review of the claims folder, and which were supported with detailed rationales.  

The Board has considered the February 2004 newspaper article submitted by the Veteran, which indicated that the decommissioned USS Oriskany was to undergo an environmental cleanup in preparation for sinking, and that fuels, oils, asbestos, and other hazardous materials were to be removed from the vessel.  The Board also notes that a DAV medical consultant has opined, without a supporting rationale, that the pathogenesis of the Veteran's lung cancer is undoubtedly the hazardous materials to which he was exposed while serving on board the USS Oriskany and was exposed to hazardous materials such as asbestos, fuels, and oil spills on a daily basis.  The fact that asbestos was on the ship is not disputed.  However, the article does not indicate that other fuels, oils, and hazardous materials were on the ship during the time that the Veteran was on board in the 1960's.  Furthermore, the Veteran has not reported that he was actually exposed to any fuels, oils, and hazardous materials while he was on the ship in the 1960's.  Therefore, a VA examination is not warranted in order to obtain a medical opinion in this regard.  See McLendon, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).  Also, this evidence does not outweigh the more persuasive evidence of record that is against the claim.  

In an Appellant's Post-Remand Brief submitted in February 2001, the Veteran's representative argued that a VA examination by a specialist is required to evaluate whether the Veteran's current lung disability is due to asbestos exposure in military service.  The Board, however, finds that an additional VA examination by a medical specialist is not warranted for disposition of the claim.  The Board finds that the three VA examination reports of record, pertaining to the Veteran's claim for service connection for a lung disability, are sufficiently adequate on the matter at hand.  The VA examiners reviewed the claims folder, completed an examination of the Veteran, and provided diagnoses as well as clear medical opinions regarding etiology that were supported with detailed clinical rationales.  Accordingly an additional examination to obtain another medical nexus opinion is unnecessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

On the basis of the foregoing, the Board finds that the criteria have not been met to establish entitlement to service connection for a lung disability, including as related to asbestos exposure.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


Hearing Loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus and contends that these disabilities are due to his exposure to loud noise while serving aboard an aircraft carrier and/or asbestos exposure.

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for hearing loss or tinnitus.  His September 1964 separation examination report reveals whispered voice tests of 15/15 in both ears.  Service records compiled during the Veteran's period of reserve service include various physical examination reports that reflect whispered voice test scores were 15/15 in both ears.  Reports of Medical History that accompanied these reports reflect that the Veteran denied ear trouble.  

Naval Reserve treatment records show whispered voice tests of 15/15 in both ears during an October 1966 reenlistment examination and on annual physical examinations in June 1968, January 1972 and August 1979.  Reports of Medical History that accompanied those examination reports; as well as additional reports dated in July 1975, July 1978, September 1980, and August 1981; show the Veteran denied ear trouble.  

The available post-service private treatment records do not reflect complaints of hearing loss or tinnitus.  

At the Veteran's hearing in April 2009, he testified that he used hearing protection during his military duties as a radar equipment foreman.  He noted that he was exposed to loud noises from jets onboard the ship as it was an aircraft carrier.  He stated that he had to stand watch up on the flight deck and on the upper levels of the tower where he was exposed to the aircraft taking off constantly.  He reported that he first noticed hearing loss and tinnitus "quite a number of years ago," but could not recall exactly when it began.  He denied any treatment for the hearing loss and tinnitus.  He was unable to recall whether his hearing was tested during his period of reserve service and stated that no hearing protection was issued.

A VA audiological examination was conducted in April 2010.  The Veteran reported noise exposure as a radar tech that listened to and maintained the radar equipment.  He also noted that at times he was up on deck when standing watch, but used hearing protection.  He denied post-service occupational noise exposure.  He reported recreational noise exposure from deer hunting once a year without hearing protection.  The Veteran further reported that he was unsure when the tinnitus began, but stated "it had been awhile."  In reviewing the pertinent evidence, the examiner noted that service records including the induction and separation physical examinations, and hearing tests in August 1960, September 1964, October 1966, June 1968, and August 1979 indicated whispered voice tests with scores of 15/15.  Current clinical examination revealed pure tone thresholds in the Veteran's right ear of 50, 55, 60, and 65 decibels, at 1000, 2000, 3000 and 4000 Hz respectively.  In his left ear, pure tone thresholds were 50, 65, 65, and 75 decibels at the same frequencies.  Speech recognition was 56 percent in the right ear and 68 percent in the left ear.  The examiner diagnosed the Veteran with a moderate to moderately severe sensorineural hearing loss in the right ear and a moderate to severe sensorineural hearing loss in the left ear.  

The examiner opined that the Veteran's hearing loss and tinnitus are not caused by or a result of noise exposure during active duty.  The rationale given by the examiner was that the discharge examination was absent for complaints of hearing-related concerns and showed a score of 15/15 for whispered voice/spoken voice screener.  The examiner did note that the whispered voice testing is insensitive to high frequency hearing loss and is not reliable evidence of normal hearing or hearing impairment.  The examiner further noted that contributions to the Veteran's current hearing threshold levels by occupational and recreational noise exposure or aging could not be determined.  The examiner also indicated that the Veteran's service treatment records are negative for documentation of tinnitus.

As an initial matter, the Board notes that the April 2010 VA audio examination results reflect a bilateral hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  Shedden element (1) is therefore met.  The Board has also considered the Veteran's statements and hearing testimony concerning in-service noise exposure as well as his documented duty assignment.  In giving due consideration to the circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  Accordingly, Shedden element (2) is satisfied.  

A finding of a nexus between the Veteran's current bilateral hearing loss and tinnitus and in-service noise exposure is still needed to satisfy Shedden element (3).  Bilateral hearing loss was first shown many years after separation from active service and cannot be presumed to have been incurred during service.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, the absence of documented hearing loss while in service is not fatal to the claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  In finding that a nexus between the current hearing loss and military service has not been established, the Board has not relied solely upon the absence of a VA hearing loss disability during service or upon discharge from service; nor do we rely upon the cited VA opinion alone.   
 
Evidence of record pertaining to a nexus includes: a VA medical opinion that the Veteran's hearing loss and tinnitus are not the result of military noise exposure; a lack of continuity of symptomatology in the record; and the Veteran's lay statements.  In this respect, the Board finds that the VA examiner's opinion is probative evidence against a nexus, as it was based on a clinical examination, review of the evidence in the claims folder, and review of the Veteran's reported service and post-service history.  This opinion was supported by a rationale based on the evidence, or lack thereof, in the service treatment records, as well as the Veteran's history as reported at the examination.  

The fact that the examiner's opinion was based, in part, on the fact that hearing was normal when the Veteran left service does not render the examination report inadequate because the examiner, as noted above, (1) took into account the Veteran's lay statements, (2) reviewed in-service and post service medical records, (3) evaluated the August 1960, September 1964, October 1966, June 1968, and August 1979 hearing test results, and (4) examined his current disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (medical opinion is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

The Board also notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the evidence shows that the Veteran's hearing was normal at separation.  The Veteran has testified that he has had hearing loss and tinnitus for 'quite some time', but he was unable to accurately estimate how long it has been present.  Otherwise, he has not reported hearing loss or tinnitus in service or shortly thereafter and merely maintains that he was exposed to excessive noise in service.  The Board notes that there is no record of any complaints or treatment for hearing or tinnitus problems since service until the April 2010 examination, which is over 46 years after his discharge from active service and many years after he left the Reserves.  The Board finds this lapse in time to be highly probative evidence against the claim.  

The Board notes that there otherwise is no medical evidence or opinion in the record to support a nexus between the Veteran's current hearing loss and his military service, or the tinnitus and military service.  The only evidence in support of the claims is the Veteran's lay opinion on a relationship of the current hearing loss and tinnitus to service.  The Board considers the Veteran's reports of noise exposure in service to be credible; however, as he is not a physician or audiologist he is not competent to provide an opinion as to the etiology of his current sensorineural hearing loss or his tinnitus which were shown many years after service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Moreover, even if he was competent to provide such an opinion, his opinion is outweighed by the VA examiner's medical opinion that was based on an examination, a review of the evidence in the claims folder including the Veteran's statements and testimony, and which provided a supporting rationale for the opinion.  

The Board notes that no opinion has been obtained that addresses the Veteran's contention that his current hearing loss and tinnitus disabilities are related to his in-service asbestos exposure.  However, as there is no evidence in the record indicating there may be such a relationship, the Board determines that obtaining a VA opinion with respect to this contention is unnecessary.  The April 2010 VA opinion is adequate and sufficient for a determination on the issues on appeal as the examiner conducted an audiological evaluation, reviewed the claims file, obtained a history from the Veteran, and noted relevant findings in the service treatment records and post-service record, prior to offering a negative nexus opinion.  The examiner also provided a rationale for the opinion expressed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to these issues has been met.  38 C.F.R. § 3.159 (c)(4).

To be granted service connection for hearing loss and tinnitus, there must be evidence, at a minimum in equipoise, that the current hearing loss and tinnitus are related to service.  See 38 U.S.C. § 5107(b) (the equipoise standard); McClain v. Nicholson, 21 Vet. App. 319, 320-21 (2007) (service connection requires, inter alia, competent evidence of a nexus between the in-service disease or injury and the current disability).  Here, the preponderance of the evidence is against associating the Veteran's hearing loss and tinnitus disabilities with his active service.  Accordingly, entitlement to service connection for hearing loss and tinnitus must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an asbestos-related lung disability is denied.  

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


